DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species of claim 17, directed towards a clear glass other than a heat-ray absorbing glass, in the reply filed on 4/15/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021, 11/18/2021, 12/3/2021 and 2/22/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 17, 19-20, 23-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (US 2011/0300356) with Hyperphysics, as an evidentiary reference. 
Regarding claim 13, Takamatsu teaches an intermediate film (“interlayer film”) between two laminated glass members (“first and second laminated glass member”) which includes intermediate films and a functional plastic film sheet between the two (Pg. 1, Paragraph [0040]; Pg. 2, Paragraph [0034]; Fig. 1). The glass plates may be soda-lime glasses (“clear glass”) (Pg. 2, Paragraph [0036]). The exterior intermediate film (2) has a solar transmittance of 85% or higher and the interior intermediate film (4) has a solar transmittance of 75% or less (Pg. 2, Paragraph [0041]). Additionally, the functional plastic film is formed from an infrared reflecting layer and an infrared absorbing layer (Pg. 2, Paragraph [0042]). Although, Takamatsu is silent with respect to ranges for the wavelengths of light for the transmittances, Hyperphysics teaches the range for the wavelength of light for the infrared section of the spectrum being between 750 nm to 1 mm. As such, one of ordinary skill in the art would expect for the transmittances of Takamatsu to be measured in the range of 1 mm to 750 nm. 
Although the ranges for measuring the transmittances in Takamatsu and those of the instant claims are not the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, the functional plastic film as including an infrared reflecting layer, which may be a metal film (Pg. 3, Paragraph 0047]), and an infrared absorbing layer, which may be a plastic film laminate of a plastic film of resin and a thin film of resin containing fine particles (Pg. 3, Paragraph [0051]). This is similar to the infrared reflecting layer as described by applicant’s specification (Pg. 4-5, Paragraph [0012]).
Regarding claim 14, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. The exterior glass plate may also have a solar transmittance of 85% or higher and the interior glass plate has a solar transmittance of 75% or less (Pg. 1-2, Paragraph [0022]). 
Regarding claim 15, Takamatsu teaches the laminated glass as discussed above with respect to claim 14. As discussed above, the exterior glass plate may also have a solar transmittance of 85% or higher and the interior glass plate has a solar transmittance of 75% or less (Pg. 1-2, Paragraph [0022]).
Regarding claim 17, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. As discussed above, the glass plates may be formed from soda-lime glasses. 
Regarding claim 19, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. As discussed above, the exterior intermediate film (2) has a solar transmittance of 85% or higher and the interior intermediate film (4) has a solar transmittance of 75% or less which overlaps with the claimed difference of 30% or more. 
Regarding claim 20, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. Takamatsu teaches the functional plastic film as including an infrared reflecting layer, which may be a metal film (Pg. 3, Paragraph [0047]), and an infrared absorbing layer, which may be a plastic film laminate of a plastic film of resin and a thin film of resin containing fine particles (Pg. 3, Paragraph [0051]).
Regarding claims 23-24, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. The interior intermediate film may contain therein fine particles (Pg. 3, Paragraph [0060], including ITO (Pg. 3, Paragraph [0049]). 
Regarding claim 25, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. The interior intermediate layer may be formed with the various pigments and dyes (Pg. 3, Paragraph [0061]), including phthalocyanine blue and green (Pg. 3, Paragraph [0056]).
Regarding claim 26, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. The intermediate layers may be formed from polyvinyl butyral (Pg. 2, Paragraph [0040]).
Regarding claim 31, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. Takamatsu further teaches the intermediate film as including conductive fine particles, pigments and dyes in order to improve the heat insulating properties of the layer including ITO (Pg. 3, Paragraph [0049]; Pg. 3, Paragraphs [0060]-[0061]). 

Claims 21-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (US 2011/0300356) with Hyperphysics, as an evidentiary reference as applied to claim 13 above, and further in view of Kobata et al. (US 6,673,456).
Regarding claim 21-22, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. 
Takamatsu is silent with respect to the intermediate films containing an adhesive force regulating agent. 
Kobata teaches an interlayer film for laminated glass (Col. 1, Lines 8-9). The interlayer may contain a bond adjusting agent to allow for sufficient adhesion to the glass members in appropriate amounts such that tackiness at the peripherals of the interlayer aren’t decreased in a high-humid environment or the tackiness of the interlayer, the transparency of the film and the humidity resistance of the inter layer isn’t lowered (Col. 13, Lines 25-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the intermediate layers of the intermediate film with an appropriate amount of bond adjusting agent such that the tackiness, transparency, and humidity resistance properties are not greatly affected as taught by Kobata.
Regarding claim 27, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. 
Takamatsu is silent with respect to the intermediate layers containing a plasticizer.
Kobata teaches an interlayer film for laminated glass (Col. 1, Lines 8-9). The interlayer may contain a plasticizer in an appropriate amount to maintain an appropriate impact resistance value or preventing the bleeding out of the plasticizer, preventing optical strain in the laminated glass, or decreasing the bond strength or transparency of the interlayer and the glass.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the intermediate layers of the intermediate film with an appropriate amount of plasticizer in order to maintain appropriate values for impact resistance, bond strength, transparency, and to prevent bleeding out as well as optical strain as taught by Kobata.
Regarding claims 28-29, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. 
Takamatsu is silent with respect to the intermediate layers containing an ultraviolet ray shielding agent. 
Kobata teaches an interlayer film for laminated glass (Col. 1, Lines 8-9). The interlayer may contain various additives including an ultraviolet absorber (Col. 15, Lines 23-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the intermediate layers of the intermediate film with an ultraviolet absorber as one of ordinary skill in the art would appreciate that the ultraviolet absorber would protect the users of the laminated glass from unwanted ultraviolet radiation. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (US 2011/0300356) with Hyperphysics, as an evidentiary reference as applied to claim 13 above, and further in view of Morimoto et al. (WO 2012/008587) with (US 2013/0128342) as an English language translation.
Regarding claim 30, Takamatsu teaches the laminated glass as discussed above with respect to claim 13. Takamatsu further teaches the intermediate film as including conductive fine particles, pigments and dyes in order to improve the heat insulating properties of the layer including ITO (Pg. 3, Paragraphs [0060]-[0061]).
Takamatsu is silent with respect to the content of the heat shielding particles being greater than or equal to 0.01 wt%.
Morimoto teaches an infrared ray reflecting substrate and a laminated glass (Pg. 1, Paragraph [0002]). The laminated glass includes two laminated glasses, two bonding layers, and the infrared reflecting substrate (Pg. 5, Paragraph [0072]) where bonding layers are formed from a thermoplastic resin composition (Pg. 5, Paragraph [0072]). The thermoplastic resin compositions may be formed from a polyvinyl acetyl resin (Pg. 5, Paragraph [0073]). Additionally, the thermoplastic resin composition may also include an infrared shielding agent which are inorganic fine particles of a metal or an oxide thereof, such as indium tin oxide (Pg. 6, Paragraph [0078]). The content of the particles is in the range of 0.1 to 3.0 parts by weight of 100 parts of thermoplastic resin in order to provide sufficient heat shielding properties while not inhibiting the transmittance of visible light (Pg. 6, Paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the intermediate resin layer of Takamatsu which may include conductive fine particles including ITO (Pg. 3, Paragraph [0052]) such that the content of the particles is in the range of 0.1 to 3 parts by mass in order to provide sufficient heat shielding properties while not inhibiting the transmittance of visible light as taught by Morimoto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-15, 17 and 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-17 of U.S. Patent No. 10,654,250 in view of Takamatsu, Kobata and Morimoto.
Regarding claim 1, claim 1 Patent ‘250 teaches: An interlayer film for laminated glass, comprising an infrared ray reflection layer which reflects infrared rays, a first resin layer which is arranged on a first surface side of the infrared ray reflection layer and contains a thermoplastic resin and an ultraviolet ray shielding agent, a content of the ultraviolet ray shielding agent in 100% by weight of the first resin layer being 0.1% by weight or more, and a second resin layer which is arranged on a second surface side opposite to the first surface of the infrared ray reflection layer and contains a thermoplastic resin, an ultraviolet ray shielding agent and a heat shielding compound, the second resin layer containing both of metal-doped tungsten oxide particles and at least one compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound as the heat shielding compound, a content of the at least one compound in 100% by weight of the second resin layer being 0.1% by weight or less, the first resin layer containing or not containing a heat shielding compound, a content in % by weight of the heat shielding compound in the first resin layer being smaller than a content in % by weight of the heat shielding compound in the second resin layer by 0.05% by weight or more, and the infrared ray transmittance in the wavelength of 780 to 2100 nm of the first resin layer being higher than the infrared ray transmittance in the wavelength of 780 to 2100 nm of the second resin layer.
Furthermore claim 5 of Patent ‘250 teaches a laminated glass comprising the interlayer of claim 1.
Additionally, claims 14-15, 17 and 19-31 are rejected over claims 1-6 and 8-17 of U.S. Patent No. 10,654,250 in view of Takamatsu, Kobata and Morimoto as discussed above with respect to the 35 U.S.C 103 rejections of the claims.

Claims 13-15, 17 and 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,442,163 in view of Takamatsu, Kobata and Morimoto.
Regarding claim 1, claim 1 of Patent ‘163 teaches: A multilayer interlayer film for laminated glass, comprising an infrared ray reflection layer reflecting infrared rays, a first resin layer containing a thermoplastic resin, and a second resin layer containing a thermoplastic resin, wherein the first resin layer is arranged on a first surface side of the infrared ray reflection layer, the second resin layer is arranged on a second surface side opposite to the first surface side of the infrared ray reflection layer, and at least the first resin layer among the first resin layer and the second resin layer is an interlayer film for laminated glass which contains an organic coloring matter containing a transition element, a metal element different from a transition element, the thermoplastic resin, a plasticizer, and metal oxide particles, the transition element in the organic coloring matter containing a transition element is copper or vanadium, and the organic coloring matter containing a transition element is a phthalocyanine compound or a naphthalocyanine compound, and wherein the organic coloring matter and the metal oxide particles are dispersed throughout an entirety of the thickness of the first resin layer.
Furthermore, claim 16 of Patent ‘163 teaches a laminated glass comprising the interlayer of claim 1.
Additionally, claims 14-15, 17 and 19-31 are taught by claims 1-16 of U.S. Patent No. 10,442,163 in view of Takamatsu, Kobata and Morimoto as discussed above with respect to the 35 U.S.C. 103 rejections of the claims.

Claims 13-15, 17 and 19-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, 15-21 and 24-26 of copending Application No. 15/111,396 in view of Takamatsu, Kobata and Morimoto.
Regarding claim 1, application ‘396 teaches: A laminated glass, comprising a first laminated glass member, a second laminated glass member and an interlayer film arranged between the first laminated glass member and the second laminated glass member; and the first laminated glass member and the second laminated glass member each being a clear glass other than a heat ray-absorbing plate glass, or the first laminated glass member and the second laminated glass member each being a heat ray-absorbing plate glass, the interlayer film including an infrared ray reflection layer which reflects infrared rays, a first resin layer which is arranged on a first surface side of the infrared ray reflection layer and contains a thermoplastic resin, and a second resin layer which is arranged on a second surface side opposite to the first surface of the infrared ray reflection layer and contains a thermoplastic resin, the first laminated glass member being arranged on the outside of the first resin layer in the interlayer film, the second laminated glass member is arranged on the outside of the second resin layer in the interlayer film, the second resin layer containing heat shielding particles, a content of the heat shielding particles in the second resin layer being greater than or equal to 0.10% by weight in 100% by weight of the second resin layer, the heat shielding particles in the second resin layer containing tin-doped indium oxide particles, the infrared ray transmittance in the wavelength of 780 to 2100 nm of the whole layer composed of the first laminated glass member and the first resin layer being higher by 15% or more than the infrared ray transmittance in the wavelength of 780 to 2100 nm of the whole layer composed of the second laminated glass member and the second resin layer, and the infrared ray reflection layer being a multilayer resin film, the multilayer resin film being a laminated film in which plural resin films are layered, and 2Application No.: 15/111,396Docket No.: MIY-0465 the infrared ray reflection layer extending throughout an entire region between the first resin layer and the second resin layer.
Additionally, claims 14-15, 17 and 19-31 are taught by claims 1-8, 10-11, 15-21 and 24-26 of copending Application No. 15/111,396 in view of Takamatsu, Kobata and Morimoto as discussed above with resect to the 35 U.S.C 103 rejections of the claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
DANIEL P. DILLON
Examiner
Art Unit 1783